Exhibit 10.1

 

GT SOLAR INTERNATIONAL, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of
December       , 2008, by and between GT Solar International, Inc., a Delaware
corporation (the “Company”), and [                            ] (“Employee”), in
accordance with the 2008 Equity Incentive Plan of the Company, as the same may
be amended from time to time (the “Plan”).

 

The Company and Employee desire to enter into an agreement pursuant to which the
Company shall grant to Employee [                          ] restricted stock
units (the “RSUs”) under the Plan.  Each RSU shall entitle Employee to receive
from the Company one share of the Company’s common stock, par value $.01 per
share (“Common Stock”) for each RSU granted hereunder that becomes vested under
the terms described herein and in the Plan.  All of such shares of Common Stock
that may hereafter be delivered to Employee pursuant to this Agreement are
referred to herein as “Employee Stock.”  Certain definitions are set forth in
Section 7 of this Agreement.

 

The parties hereto agree as follows:

 


1.             INCORPORATION BY REFERENCE; PLAN DOCUMENT RECEIPT.  THIS
AGREEMENT IS SUBJECT IN ALL RESPECTS TO THE TERMS AND PROVISIONS OF THE PLAN
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS THERETO ADOPTED AT ANY TIME AND
FROM TIME TO TIME UNLESS SUCH AMENDMENTS ARE EXPRESSLY INTENDED NOT TO APPLY TO
THE AWARD PROVIDED HEREUNDER), ALL OF WHICH TERMS AND PROVISIONS ARE MADE A PART
OF AND INCORPORATED IN THIS AGREEMENT AS IF THEY WERE EXPRESSLY SET FORTH
HEREIN.  ANY CAPITALIZED TERM NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE SAME
MEANING AS IS ASCRIBED THERETO IN THE PLAN.  EMPLOYEE HEREBY ACKNOWLEDGES
RECEIPT OF A TRUE COPY OF THE PLAN AND THAT EMPLOYEE HAS READ THE PLAN CAREFULLY
AND FULLY UNDERSTANDS ITS CONTENT.  IN THE EVENT OF A CONFLICT BETWEEN THE TERMS
OF THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL
CONTROL.


 


2.             GRANT OF THE RSUS.


 


(A)           THE COMPANY HEREBY GRANTS TO EMPLOYEE, AS OF THE DATE HEREOF,
[                          ] RSUS, SUBJECT TO THE TERMS AND CONDITIONS
HEREUNDER.  EMPLOYEE AGREES AND UNDERSTANDS THAT NOTHING CONTAINED IN THIS
AGREEMENT PROVIDES, OR IS INTENDED TO PROVIDE, EMPLOYEE WITH ANY PROTECTION
AGAINST POTENTIAL FUTURE DILUTION OF EMPLOYEE’S STOCKHOLDER INTEREST IN THE
COMPANY FOR ANY REASON.  EMPLOYEE SHALL NOT HAVE THE RIGHTS OF A STOCKHOLDER IN
RESPECT OF THE SHARES OF COMMON STOCK UNDERLYING THESE RSUS UNTIL SUCH COMMON
STOCK IS DELIVERED TO THE PARTICIPANT IN ACCORDANCE WITH SECTION 4.


 


(B)           THE GRANT OF THE RSUS BY THE COMPANY IS SUBJECT TO EMPLOYEE’S
EXECUTION AND DELIVERY OF THE ATTACHED PROPRIETARY RIGHTS AND CONFIDENTIALITY
AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY (OR, AT THE DISCRETION OF THE BOARD,
A SIMILAR

 

--------------------------------------------------------------------------------


 


AGREEMENT CONTAINING SUCH TERMS AS THE BOARD, OR A DULY DESIGNATED COMMITTEE
THEREOF, SHALL DETERMINE) (THE “EMPLOYEE CONFIDENTIALITY AGREEMENT”), AND THESE
RSUS AND ALL SHARES OF THE EMPLOYEE STOCK SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF THE EMPLOYEE CONFIDENTIALITY AGREEMENT.


 


(C)           IN CONNECTION WITH THE RECEIPT OF THE RSUS AND THE DELIVERY OF ANY
EMPLOYEE STOCK HEREUNDER, EMPLOYEE REPRESENTS AND WARRANTS TO, AND AGREES WITH,
THE COMPANY THAT:


 


(I)            THE RSUS AND THE EMPLOYEE STOCK TO BE ACQUIRED BY EMPLOYEE
PURSUANT TO THIS AGREEMENT SHALL BE ACQUIRED FOR EMPLOYEE’S OWN ACCOUNT AND NOT
WITH A VIEW TO, OR INTENTION OF, DISTRIBUTION THEREOF IN VIOLATION OF THE
SECURITIES ACT, OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE RSUS AND THE
EMPLOYEE STOCK SHALL NOT BE DISPOSED OF IN CONTRAVENTION OF THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS.


 


(II)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF EMPLOYEE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY EMPLOYEE DO NOT AND
SHALL NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH EMPLOYEE IS A PARTY OR ANY JUDGMENT, ORDER OR DECREE TO
WHICH EMPLOYEE IS SUBJECT.


 


(III)          EMPLOYEE HAS NOT TAKEN ANY ACTION THAT CONSTITUTES A CONFLICT
WITH, VIOLATION OR BREACH OF, AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER AGREEMENTS CONTEMPLATED HEREBY WILL NOT CONFLICT WITH, VIOLATE OR
CAUSE A BREACH OF, ANY NONCOMPETE, NONSOLICITATION OR CONFIDENTIALITY AGREEMENT
TO WHICH EMPLOYEE IS A PARTY OR BY WHICH EMPLOYEE IS BOUND.  EMPLOYEE AGREES TO
NOTIFY THE BOARD OF ANY MATTER (INCLUDING, BUT NOT LIMITED TO, ANY POTENTIAL
ACQUISITION BY THE COMPANY) WHICH, TO EMPLOYEE’S KNOWLEDGE, MIGHT REASONABLY BE
EXPECTED TO VIOLATE OR CAUSE A BREACH OF ANY SUCH AGREEMENT.


 


(IV)          EMPLOYEE IS A RESIDENT OF THE STATE OF [                  ].


 


(V)           EMPLOYEE HAS BEEN ADVISED AND ENCOURAGED IN WRITING (VIA THIS
AGREEMENT) TO CONSULT WITH AN ATTORNEY AND A TAX ADVISOR PRIOR TO SIGNING THIS
AGREEMENT.


 


(D)           AS AN INDUCEMENT TO THE COMPANY TO ISSUE ANY RSUS TO EMPLOYEE, AND
AS A CONDITION THERETO, EMPLOYEE ACKNOWLEDGES AND AGREES THAT NEITHER THE
ISSUANCE OF THE RSUS OR THE DELIVERY OF ANY EMPLOYEE STOCK NOR ANY PROVISION
CONTAINED HEREIN SHALL ENTITLE EMPLOYEE TO EMPLOYMENT WITH THE COMPANY OR ANY OF
THE SUBSIDIARIES, OR AFFECT THE RIGHT OF THE COMPANY TO TERMINATE EMPLOYEE’S
EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(E)           THE COMPANY AND EMPLOYEE ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT
HAS BEEN EXECUTED AND DELIVERED, THE RSUS HAVE BEEN GRANTED AND ANY EMPLOYEE
STOCK THAT MAY BE DELIVERED HEREUNDER WILL BE DELIVERED, IN CONNECTION WITH

 

--------------------------------------------------------------------------------


 


AND AS A PART OF THE COMPENSATION AND INCENTIVE ARRANGEMENTS BETWEEN THE COMPANY
AND EMPLOYEE.


 


(F)            IN CONNECTION WITH THE ISSUANCE OF ANY EMPLOYEE STOCK HEREUNDER,
EMPLOYEE HEREBY AGREES AND ACKNOWLEDGES THAT ALL OF THE SHARES OF THE EMPLOYEE
STOCK ARE SUBJECT IN ALL RESPECTS TO THE TERMS OF THIS AGREEMENT.


 


3.             VESTING.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 3, THE RSUS SHALL
BECOME VESTED IN ACCORDANCE WITH THE FOLLOWING SCHEDULE, IF AS OF EACH SUCH DATE
EMPLOYEE HAS CONTINUOUSLY SERVED AS AN EMPLOYEE OF THE COMPANY SINCE THE DATE
HEREOF, SUCH THAT, SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT,
ALL OF THE RSUS SHALL BE VESTED ON DECEMBER 12, 2012:

 

Date

 

Percent of RSUs
Vested

December 12, 2009

 

25%

December 12 of each of the three years thereafter, up to and including
December 12, 2012

 

Additional 25%


 


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 3, IF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY AND/OR ITS SUBSIDIARIES TERMINATES FOR ANY REASON
(INCLUDING UPON THE DEATH OR DISABILITY OF EMPLOYEE PRIOR TO THE VESTING OF ALL
OR ANY PORTION OF THE RSUS AWARDED UNDER THIS AGREEMENT), SUCH UNVESTED PORTION
OF THE RSUS SHALL IMMEDIATELY BE CANCELLED AND EMPLOYEE (AND EMPLOYEE’S ESTATE,
DESIGNATED BENEFICIARY OR OTHER LEGAL REPRESENTATIVE) SHALL FORFEIT ANY RIGHTS
OR INTERESTS IN AND WITH RESPECT TO ANY SUCH RSUS.


 


4.             DELIVERY OF COMMON STOCK.  SUBJECT TO THE TERMS OF THE PLAN, IF
THE RSUS AWARDED BY THIS AGREEMENT BECOME VESTED, THE COMPANY SHALL PROMPTLY
DISTRIBUTE TO EMPLOYEE THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER
OF THE RSUS THAT SO VESTED; PROVIDED THAT TO THE EXTENT REQUIRED BY SECTION 409A
OF THE CODE, DELIVERY OF SHARES OF COMMON STOCK UPON A PARTICIPANT’S “SEPARATION
FROM SERVICE” WITHIN THE MEANING OF TREAS. REG. § 1.409A-1 SHALL BE DEFERRED
UNTIL THE SIX MONTH ANNIVERSARY OF SUCH SEPARATION FROM SERVICE.  IN CONNECTION
WITH THE DELIVERY OF THE SHARES OF COMMON STOCK PURSUANT TO THIS AGREEMENT, THE
PARTICIPANT AGREES TO EXECUTE ANY DOCUMENTS REASONABLY REQUESTED BY THE COMPANY
AND PROVIDE THEREIN CUSTOMARY REPRESENTATIONS AND WARRANTIES RELATED TO THE
RECEIPT OF SUCH SHARES OF COMMON STOCK.


 


5.             CERTIFICATES.  THE SHARES OF EMPLOYEE STOCK MAY BE IN
CERTIFICATED OR UNCERTIFICATED FORM, AS PERMITTED BY THE COMPANY’S BYLAWS. 
PRIOR TO ANY REGISTERED PUBLIC OFFERING OF ANY COMMON STOCK, THE COMPANY SHALL
HOLD EACH CERTIFICATE REPRESENTING THE EMPLOYEE STOCK (OR SHALL REFLECT IN ITS
RECORDS THE UNCERTIFICATED EMPLOYEE STOCK AS BEING HELD BY THE COMPANY) UNTIL
SUCH TIME AS SUCH EMPLOYEE STOCK IS TRANSFERRED BY EMPLOYEE, OTHER THAN TO A
TRUST THAT AT ALL TIMES REMAINS SOLELY FOR THE EXCLUSIVE BENEFIT OF ONE OR MORE
OF EMPLOYEE’S SPOUSE AND LINEAL DESCENDANTS (WHETHER NATURAL OR ADOPTED), IN
COMPLIANCE WITH APPLICABLE LAWS AND ANY AGREEMENT IMPOSING


 

--------------------------------------------------------------------------------


 


RESTRICTIONS ON THE TRANSFER OF SHARES OF EMPLOYEE STOCK.


 


6.             RESTRUCTURING EVENT.  IN THE EVENT OF A STOCK DIVIDEND, STOCK
SPLIT OR RECAPITALIZATION OR A CORPORATE REORGANIZATION IN WHICH THE COMPANY IS
A SURVIVING CORPORATION, INCLUDING WITHOUT LIMITATION A MERGER, CONSOLIDATION,
SPLIT-UP OR SPIN-OFF OR A LIQUIDATION OR DISTRIBUTION OF SECURITIES OR ASSETS
OTHER THAN CASH DIVIDENDS (A “RESTRUCTURING EVENT”), THE NUMBER OF SHARES OF THE
EMPLOYEE STOCK HELD BY EMPLOYEE MAY BE ADJUSTED BY THE BOARD, OR A DULY
DESIGNATED COMMITTEE THEREOF, AS IT REASONABLY DETERMINES IS NECESSARY TO
REFLECT SUCH RESTRUCTURING EVENT.


 


7.             DEFINITIONS.


 

“Board” means the Company’s Board of Directors.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 


8.             NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT MUST BE IN
WRITING AND MUST BE EITHER PERSONALLY DELIVERED, MAILED BY FIRST CLASS MAIL
(POSTAGE PREPAID AND RETURN RECEIPT REQUESTED) OR SENT BY REPUTABLE OVERNIGHT
COURIER SERVICE (CHARGES PREPAID) TO THE RECIPIENT AT THE ADDRESS BELOW
INDICATED:


 

To the Company:

 

GT Solar International, Inc.
243 Daniel Webster Highway
Merrimack, New Hampshire 03054
Attention: General Counsel

 

To Employee:

 

[                                            ]
[                                            ]
[                                            ]

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.


 


9.             GENERAL PROVISIONS.


 


(A)           TRANSFERABILITY.  THE RSUS SHALL NOT BE TRANSFERABLE BY EMPLOYEE
OTHER THAN BY THE LAWS OF WILL OR DESCENT.  ALL PROVISIONS OF THIS AGREEMENT
SHALL IN ANY

 

--------------------------------------------------------------------------------



 


EVENT CONTINUE TO APPLY TO ANY RSU TRANSFERRED AS PERMITTED BY THIS
SECTION 9(A), AND ANY TRANSFEREE SHALL BE BOUND BY ALL PROVISIONS OF THIS
AGREEMENT AS AND TO THE SAME EXTENT AS EMPLOYEE.  ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY RSUS IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT SHALL BE
VOID, AND THE COMPANY SHALL NOT RECORD SUCH TRANSFER ON ITS BOOKS OR TREAT ANY
PURPORTED TRANSFEREE OF SUCH RSUS AS THE OWNER OF SUCH STOCK FOR ANY PURPOSE.


 


(B)           WITHHOLDING TAXES.  THE COMPANY SHALL BE ENTITLED TO WITHHOLD FROM
ANY AMOUNTS DUE AND PAYABLE BY THE COMPANY TO EMPLOYEE THE AMOUNT OF ANY
FEDERAL, STATE, LOCAL OR OTHER TAX WHICH, IN THE OPINION OF THE COMPANY, IS
REQUIRED TO BE WITHHELD IN CONNECTION WITH THE VESTING OF THE RSUS OR THE
DELIVERY OF SHARES OF THE EMPLOYEE STOCK.  TO THE EXTENT THAT THE AMOUNTS
AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT SHALL BE A
CONDITION TO THE DELIVERY OR VESTING, AS APPLICABLE, OF SUCH SHARES OF THE
EMPLOYEE STOCK THAT EMPLOYEE MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY FOR
THE PAYMENT OF THE BALANCE OF SUCH TAXES REQUIRED TO BE WITHHELD.  THE BOARD,
UPON THE WRITTEN REQUEST OF EMPLOYEE, IN THE BOARD’S SOLE DISCRETION AND
PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT
EMPLOYEE TO SATISFY ALL OR PART OF THE TAX OBLIGATIONS IN CONNECTION WITH THE
VESTING OF THE RSUS OR THE DELIVERY OF THE SHARES OF EMPLOYEE STOCK BY
(A) HAVING THE COMPANY WITHHOLD OTHERWISE DELIVERABLE SHARES, OR (B) DELIVERING
TO THE COMPANY ALREADY-OWNED SHARES, IN EACH CASE HAVING A FAIR MARKET VALUE (AS
DEFINED IN THE PLAN) EQUAL TO THE AMOUNT SUFFICIENT TO SATISFY SUCH TAX
OBLIGATIONS, PROVIDED SUCH SHARES HAVE BEEN HELD BY EMPLOYEE FOR AT LEAST SIX
MONTHS.


 


(C)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


(D)           COMPLETE AGREEMENT.  THIS AGREEMENT, THE PLAN, THOSE DOCUMENTS
EXPRESSLY REFERRED TO HEREIN AND THEREIN AND OTHER DOCUMENTS OF EVEN DATE
HEREWITH EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND
SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY
OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT
MATTER HEREOF IN ANY WAY.


 


(E)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(F)            SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EMPLOYEE, THE COMPANY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING
SUBSEQUENT PERMITTED HOLDERS OF THE RSUS OR THE EMPLOYEE STOCK); PROVIDED THAT
THE RIGHTS AND OBLIGATIONS OF EMPLOYEE UNDER THIS AGREEMENT SHALL NOT BE
ASSIGNABLE EXCEPT IN CONNECTION WITH A


 

--------------------------------------------------------------------------------


 


PERMITTED TRANSFER OF THE EMPLOYEE STOCK HEREUNDER.


 


(G)           CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW,
AND NOT THE LAW OF CONFLICTS, OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE
OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


 


(H)           REMEDIES.  EACH OF THE PARTIES TO THIS AGREEMENT SHALL BE ENTITLED
TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES AND
COSTS (INCLUDING REASONABLE ATTORNEY’S FEES) CAUSED BY ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS EXISTING IN ITS
FAVOR.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT MONEY DAMAGES WOULD NOT BE
AN ADEQUATE REMEDY FOR ANY BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT
ANY PARTY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE
RELIEF FROM ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT
POSTING ANY BOND OR DEPOSIT) IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF
THE PROVISIONS OF THIS AGREEMENT.


 


(I)            AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND
EMPLOYEE.


 

*      *      *      *

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first written above.

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[                                         ]

 

--------------------------------------------------------------------------------